By the Court, Whittlesey, J.
The defendants are public agents. The business for which the action is brought was performed by the plaintiff as a justice of the peace under the statr ute, and ! cannot see how an action would lie against the defendants in any event. It is true the case states that the service was rendered upon their employment; which amounts to this : one public officer, at the request or designation of another, performed service for which he was entitled to compensation from the public treasury. From, such a cause no right of action would accrue between them, except under special circumstances, none of which appear- in the present case.
The decision was however put upon other grounds by the referee. He held that the decision of the superintendents as an auditing board was final and conclusive upon the plaintiff’s claim; and that having received of the county treasurer the sum allowed, there was nothing farther due to him. This was correct. In cases in which the auditing board has jurisdiction it acts judicially; and this was such a case, being an account of a justice of the peace for services in relation to county poor. By the 62d section (1 R. S. 636, 2d ed.) it is provided as follows: “ The superintendents of the poor in the several counties of this state shall audit and settle all accounts of overseers of the poor and justices of the peace and all other persons for services rela*566ting to the support, relief or transportation of county paupers, and shall from time to time draw on the county treasurer for the amount of the accounts which they shall audit and settle.” The 61st section gives the same power to the supervisors to “ audit and settle the charges of the same officers and other for services in respect to the poor not a county charge.” In each of these cases the proceedings can be removed by certiorari. They are analogous to the proceedings of boards of town auditors which may be so removed. (People v. Supervisors of Queens, 1 Hill, 195.) And if a certiorari will lie to these officers in such cases, it follows that they exercise judicial powers therein, for to none others .than' those exercising such powers' will that writ lie. (Weaver v. Devendorf, 3 Denio, 117,119 ; People v. Mayor of New-York, 2 Hill, 9.) This power of the superintendents is not only benign and salutary in its effects, producing an equitable and effectual determination of all questions, but the obligation to exercise it is compulsory, and the court will constrain them to exercise it in all appropriate cases. (Ex parte Green, 4 Hill, 558.)
The counsel of the plaintiff insists that the meaning and extent of the authority given to the superintendents “ to audit and settle,” is that they shall attend to the hearing of such claims as are referred to in the statute, and when liquidated pay them. The words might in themselves bear this interpretation, but here the meaning is palpably to adjust and make permanently certain. That the duty of the superintendents to pay is .not even implied is manifest, as both sections of the statute above referred to provide, that after the accounts are audited and settled the county treasurer shall pay them.
Judgment affirmed.